Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
Amended Claims 1-8 (dated 11/17/2021) are pending in this application and are now under consideration for examination. 
Priority
Applicants’ claim for the benefit of priority under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged. This application is a CON of 16/092,362 filed  on 10/09/2018 now US Patent 11,053,527, which is a 371 of PCT/US2017/027013 filed on 04/11/2017, which claims the benefit of priority under 35 U.S.C. 119(e) to the US Provisional application: 62/320,873 filed on 04/11/2016. 
Information disclosure statement
The information disclosure statements (IDS) submitted on 05/19/2021 are in compliance with the provisions of 37 CFR 1.97. Accordingly, the IDS statements are considered and initialed by the examiner.
Objections-Specification
	I. The listing of references in the specification is not a proper information disclosure statement. 37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper." Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.
	II. Examiner notes that applicants’ have not updated the relationship of the instant application to its parent application that has matured into a patent. Examiner urges applicants’ to amend said information in the specification in response to this office action.
Double patenting rejection
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).  
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

I. Claims 1-8 are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1-11 of reference patent Madsen et al., (US 11,053,527) and in view of Day et al., (US 7,291,607 B2). An obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but an examined application claims are not patentably distinct from the reference claims, because the examined claims are either anticipated by, or would have been obvious over reference claims. See, e.g., In re Berg, 140 F.3d 1428,46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir.1993); In re Longi 759 F.2d 887,225 USPQ 645 (Fed. Cir. 1985). 
	Although the conflicting claims are not identical, they are not patentably distinct from each other. Claims 1-8 of the instant application are directed to a method comprising:(a) contacting dextransucrase-producing bacterial cells with an aqueous culture medium comprising a ratio of sucrose to maltose ranging from 2.0 to about 4.5 to form a fermentation mixture, where the sucrose, the maltose, or a combination thereof comprises one or more of raw sugar, maltose syrup, high maltose syrup, malt, or saccharified starch; and (b) fermenting the fermentation mixture for a time and under conditions to generate a composition comprising maltosyl-isomaltooligosaccharides (MIMOs) with a mass average molecular weight distribution of about 650 to 2000 daltons (as in claims 1-5); and a method further comprising administering the composition comprising maltosyl-isomaltooligosaccharides (MIMOs) to an animal… (as in claims 6-8). 
Claims 1-11 of reference patent Madsen et al., (US 11,053,527) are directed to a method comprising:(a) contacting dextransucrase-producing bacterial cells with an aqueous culture medium comprising a ratio of sucrose to maltose ranging from 2.0 to about 4.5 to form a fermentation mixture, where the sucrose, the maltose, or a combination thereof comprises one or more of raw sugar, maltose syrup, high maltose syrup, malt, or saccharified starch; and (b) fermenting the fermentation mixture for a time and under conditions to generate a composition comprising maltosyl-isomaltooligosaccharides (MIMOs) with a mass average molecular weight distribution of about 650 to 2000 daltons… (as in claims 1-6); and compositions comprising said maltosyl-isomaltooligosaccharides (MIMOs) … (as in claims 7-11). Furthermore, the preferred embodiment in said reference patent Madsen et al., (US 11,053,527) is also directed to a method further comprising administering the composition comprising maltosyl-isomaltooligosaccharides (MIMOs) to an animal…: applicants’ are directed to the following sections of reference patent Madsen et al., (US 11,053,527),  column 1, lines 15-67 to col. 2, lines 1-25. Additionally the following reference of prior art clearly teaches a method of utilizing maltosyl-isomaltooligosaccharides as prebiotics in animals: see Day et al., (US 7,291,607 B2); see Abstract; col. 1, lines 6-14; col. 11, lines 3-32; Examples 1-7 and entire document; said reference provides Teaching, Suggestion and Motivation for a method further comprising administering the composition comprising maltosyl-isomaltooligosaccharides (MIMOs) to an animal.
Therefore, claims 1-8 are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1-11 of reference patent Madsen et al., (US 11,053,527) and in view of Day et al., (US 7,291,607 B2) that supports claims 1-11 of that patent and falls within the scope of the claims 1-8 herein, because it would have been obvious to one having ordinary skill in the art to modify claims 1-11 of reference patent Madsen et al., (US 11,053,527) and in view of Day et al., (US 7,291,607 B2) by selecting a specifically disclosed embodiment that supports those claims of the reference patent. One of ordinary skill in the art would have been motivated to do this because that embodiment is disclosed as being preferred embodiment within claims 1-11 of reference patent Madsen et al., (US 11,053,527) and in view of Day et al., (US 7,291,607 B2).

II.  Claims 1-8 are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1-23 of reference patent Madsen et al., (US 10,857,175 B2). An obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but an examined application claims are not patentably distinct from the reference claims, because the examined claims are either anticipated by, or would have been obvious over reference claims. See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir.1993); In re Longi 759 F.2d 887,225 USPQ 645 (Fed. Cir. 1985). 
Although the conflicting claims are not identical, they are not patentably distinct from each other. Claims 1-8 of the instant application are directed to a method comprising:(a) contacting dextransucrase-producing bacterial cells with an aqueous culture medium comprising a ratio of sucrose to maltose ranging from 2.0 to about 4.5 to form a fermentation mixture, where the sucrose, the maltose, or a combination thereof comprises one or more of raw sugar, maltose syrup, high maltose syrup, malt, or saccharified starch; and (b) fermenting the fermentation mixture for a time and under conditions to generate a composition comprising maltosyl-isomaltooligosaccharides (MIMOs) with a mass average molecular weight distribution of about 650 to 2000 daltons (as in claims 1-5); and a method further comprising administering the composition comprising maltosyl-isomaltooligosaccharides (MIMOs) to an animal… (as in claims 6-8)
Claims 1-23 of reference patent Madsen et al., (US 10,857,175 B2) are also directed to a method comprising administering to an animal a composition comprising maltosyl-isomaltooligosaccharides with a mass average molecular weight distribution of about 730 to 900 daltons, and where at least 60% of the maltosyl-isomaltooligosaccharides have at least 75% alpha.-(1,6) linkages, and wherein at least 40% of the maltosyl-isomaltooligosaccharides in the composition have a degree of polymerization (DP) of 5 or more, wherein the animal has a disease or condition selected from a pre-cancerous condition, cancerous predisposition, acid reflux, bacterial infection, degraded intestinal mucosal lining, ulcerative colitis, Irritable Bowel Syndrome, constipation, gastroesophageal reflux disease (GERD), infectious enteritis, colon polyps, familial polyposis syndrome, Gardner's Syndrome, Helicobacter pylori infection, intestinal cancer, autoimmune disease, or a combination thereof…, when there is specifically disclosed embodiment of the reference patent and falls within the scope of the claims 1-8 herein i.e., a method comprising:(a) contacting dextransucrase-producing bacterial cells with an aqueous culture medium comprising a ratio of sucrose to maltose ranging from 2.0 to about 4.5 to form a fermentation mixture, where the sucrose, the maltose, or a combination thereof comprises one or more of raw sugar, maltose syrup, high maltose syrup, malt, or saccharified starch; and (b) fermenting the fermentation mixture for a time and under conditions to generate a composition comprising maltosyl-isomaltooligosaccharides (MIMOs) with a mass average molecular weight distribution of about 650 to 2000 daltons (as in claims 1-5); and a method further comprising administering the composition comprising maltosyl-isomaltooligosaccharides (MIMOs) to an animal… (as in claims 6-8), because it would have been obvious to one having ordinary skill in the art to modify claims 1-23 of the cited reference patent by selecting a specifically disclosed embodiment that supports those claims of the reference patent. One of ordinary skill in the art would have been motivated to do this because that embodiment is disclosed as being preferred embodiment within claims of cited reference patent i.e., claims 1-23 of reference patent Madsen et al., (US 10,857,175 B2). 
Claim Rejections: 35 USC § 112(b) 
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

	Claim 1 and claims 2-8 depending therefrom are rejected under of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
Claim 1 is indefinite in the recitation of “… to about 4.5…”. The term “about” is a term of degree and the examiner has reviewed the specification and can find no examples or teachings that can be used for ascertaining the variance intended by the recited term of degree. Moreover, there is nothing in the specification or prior art of record to indicate that one of ordinary skill in the art could have ascertain the scope of the recited degree. “About” can be any value above or below “4.5”. Clarification and correction is required. It is suggested that applicant clarify the meaning of the claims. See MPEP 2173.05(b). See also Supplementary Examination Guidelines for Determining Compliance with 35 U.S.C. §112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162 (Feb. 9, 2011), page 7165.
Claim Rejections: 35 USC § 112(a) 
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-8 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
The purpose of the written description requirement is to ensure that the inventor had possession, at the time the invention was made, of the specific subject matter claimed. For a broad generic claim, the specification must provide adequate written description to identify the genus of the claim.  
“A written description of an invention involving a chemical genus, like a description of a chemical species, 'requires a precise definition, such as by structure, formula, [or] chemical name,' of the claimed subject matter sufficient to distinguish it from other materials." Fiers, 984 F.2d at 1171, 25 USPQ2d 1601; In re Smythe, 480 F.2d 1376, 1383, 178 USPQ 279, 284985 (CCPA 1973) (“In other cases, particularly but not necessarily, chemical cases, where there is unpredictability in performance of certain species or subcombinations other than those specifically enumerated, one skilled in the art may be found not to have been placed in possession of a genus.”).  Regents of the University of California v. Eli Lilly & Co., 43 USPQ2d 1398.
MPEP § 2163 further states that if a biomolecule is described only by a functional characteristic, without any disclosed correlation between function and structure of the biomolecule, it is "not sufficient characteristic for written description purposes, even when accompanied by a method of obtaining the claimed biomolecule.”
“The written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice  . . ., reduction to drawings . . ., or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus.”  MPEP 2163.
Furthermore, a “‘representative number of species’ means that the species which are adequately described are representative of the entire genus. Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus. The disclosure of only one species encompassed within a genus adequately describes a claim directed to that genus only if the disclosure ‘indicates that the patentee has invented species sufficient to constitute the gen[us].’ See Enzo Biochem, 323 F.3d at 966, 63 USPQ2d at 1615; Noelle v. Lederman, 355 F.3d 1343, 1350, 69 USPQ2d 1508, 1514 (Fed. Cir. 2004) (Fed. Cir. 2004) (‘[A] patentee of a biotechnological invention cannot necessarily claim a genus after only describing a limited number of species because there may be unpredictability in the results obtained from species other than those specifically enumerated.’). ‘A patentee will not be deemed to have invented species sufficient to constitute the genus by virtue of having disclosed a single species when … the evidence indicates ordinary artisans could not predict the operability in the invention of any species other than the one disclosed.’ In re Curtis, 354 F.3d 1347, 1358, 69 USPQ2d 1274, 1282 (Fed. Cir. 2004).”  MPEP 2163.
To satisfy the written description requirement, a patent specification must describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention. See, e.g., Moba, B.V. v. Diamond Automation, Inc., 325 F.3d 1306, 1319, 66 USPQ2d 1429, 1438 (Fed. Cir. 2003); Vas-Cath, Inc. v. Mahurkar, 935 F.2d at 1563, 19 USPQ2d at 1116. However, a showing of possession alone does not cure the lack of a written description. Enzo Biochem, Inc. v. Gen-Probe, Inc., 323 F.3d 956, 969-70, 63 USPQ2d 1609, 1617 (Fed. Cir. 2002).  An applicant shows possession of the claimed invention by describing the claimed invention with all of its limitations using such descriptive means as words, structures, figures, diagrams, and formulas that fully set forth the claimed invention. Lockwood v. Amer. Airlines, Inc., 107 F.3d 1565, 1572, 41 USPQ2d 1961, 1966 (Fed. Cir. 1997). See MPEP 2163(I).

Claims 1-8 recite a genera of bacterial cells producing a genera of “dextransucrase” having no specific structural elements in the claimed method i.e., any or all “dextransucrase” including variants, mutants and homologs from any source (genera of bacterial cells) of undefined and unlimited structures and acting on a genera of substrates as the source of sucrose and maltose in the claimed method (also see 35 U.S.C. 112(b) rejections above for claims interpretation).
No information, beyond the characterization of two species, specific wild-type dextransucrases obtained from L. citreum (ATCC 13146) and W. confusa and utilization specific substrates, raw sugar (commercial source) as a source of sucrose and Satin-sweet (commercial source) as a source of maltose is disclosed in specification in the claimed method (see Examples 1-2, pages 24- of specification), has been provided by the applicants’, which would indicate that they had possession of the claimed genera of bacterial cells producing a genera of “dextransucrase” having no specific structural elements in the claimed method i.e., any or all “dextransucrase” including variants, mutants and homologs from any source (genera of bacterial cells) of undefined and unlimited structures and acting on a genera of substrates as the source of sucrose and maltose in the claimed method (also see 35 U.S.C. 112(b) rejections above for claims interpretation).
	 The prior art clearly provides the following evidence regarding activity of “dextransucrases” obtained from different sources:
Iliev et al, (J. Appl. Microbiol., 2008, Vol. 104: 243-250) provides evidence that constitutive mutants of dextransucrase obtained L. mesenteroides strain vary in their activity and ability to utilize sucrose and maltose as substrates (see Abstract; Table 1, page 246; Fig. 4, page 248; Discussion, col. 2, last paragraph; and entire document); and
Kang et al., (J. Agric. Food Chem., 2011, Vol. 59: 4148-4155) provides evidence that dextransucrases obtained from bacterial sources vary in glucosidic linkage specificity and due to differences in structural difference/small differences in amino acid sequences in their sugar-binding acceptor substrates affect activity (see Abstract; Fig. 1, page 4149; Table 1, & Fig. 3, Table 2-3, page 4152 page 4151; Fig. 2, page 570; and entire document).
	As the claimed genera of genera of “dextransucrases” having widely variable structures) and associated function in the claimed method, since minor changes in structure may result in changes affecting function and no additional information correlating structure with function has been provided. Furthermore, “Possession may not be shown by merely describing how to obtain possession of members of the claimed genus or how to identify their common structural features” (See University of Rochester, 358 F.3d at 927, 69 USPQ2d at 1895).  
	Therefore, one skilled in the art cannot reasonably conclude that applicant had possession of the claimed invention at the time the instant application was filed. Applicants are referred to the revised guidelines concerning compliance with the written description requirement of 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, published in the Official Gazette and also available at www.uspto.gov. 
Enablement
In this regard, the application disclosure and claims are compared per the factors indicated in the decision In re Wands 858 F.2d 731, 8 USPQ2nd 1400 (Fed. Cir, 1988).  These factors are considered when determining whether there is sufficient evidence to support a description that a disclosure does not satisfy the enablement requirement and whether any necessary experimentation is undue. The factors include but are not limited to: (1) the nature of the invention; (2) the breath of the claims; (3) the predictability or unpredictability of the art; (4) the amount of direction or guidance presented; (5) the presence or absence of working examples; (6) the quantity of experimentation necessary; (7) the relative skill of those skilled in the art.  Each factor is here addressed on the basis of a comparison of the disclosure, the claims, and the state of the prior art in the assessment of undue experimentation.  
Claims 1-8 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112, first paragraph, because the specification, while being enabling for the characterization of two species, specific wild-type dextransucrases obtained from L. citreum (ATCC 13146) and W. confusa and utilization specific substrates, raw sugar (commercial source) as a source of sucrose and Satin-sweet (commercial source) as a source of maltose is disclosed in specification in the claimed method (see Examples 1-2, pages 24- of specification), does not reasonably provide enablement for a genera of bacterial cells producing a genera of “dextransucrase” having no specific structural elements in the claimed method i.e., any or all “dextransucrase” including variants, mutants and homologs from any source (genera of bacterial cells) of undefined and unlimited structures and acting on a genera of substrates as the source of sucrose and maltose in the claimed method (also see 35 U.S.C. 112(b) rejections above for claims interpretation). The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims.
Claims 1-8 are so broad as to encompass a genera of bacterial cells producing a genera of “dextransucrase” having no specific structural elements in the claimed method i.e., any or all “dextransucrase” including variants, mutants and homologs from any source (genera of bacterial cells) of undefined and unlimited structures and acting on a genera of substrates as the source of sucrose and maltose in the claimed method (also see 35 U.S.C. 112(b) rejections above for claims interpretation). The scope of each of these claims is not commensurate with the enablement provided by the disclosure with regard to the extremely large number of active molecules/“dextransucrases” obtained from a genera of bacterial sources and able to utilize a genera of substrates, as broadly encompassed by the claims. Since the compositions of dextransucrase-producing bacterial cells of an aqueous culture medium including substrates in the culture medium determines whether a biomolecule i.e., “dextransucrase” will remain active in said method, predictability of which molecule/“dextransucrase” can remain active in the claimed method requires a knowledge of how each component of the claimed composition in the claimed method affects the activity. In addition, since the structure of a “dextransucrase” determines its functional properties, predictability of which molecule/“dextransucrase” can remain active in the claimed composition of the claimed method requires a knowledge of and guidance with regard to the relationship of the structure of any active molecule/“dextransucrase” to its function and whether the structure of any molecule of undefined and unlimited structures/“dextransucrase” will allow it to remain active in the claimed composition and in the claimed method. However, in this case the disclosure is limited to the characterization of two species, specific wild-type dextransucrases obtained from L. citreum (ATCC 13146) and W. confusa and utilization specific substrates, raw sugar (commercial source) as a source of sucrose and Satin-sweet (commercial source) as a source of maltose is disclosed in specification in the claimed method (see Examples 1-2, pages 24- of specification) and as described in prior art and methods of use.
While methods for testing the activity of a molecule/“dextransucrase” in specific composition with desired biological/biochemical properties are known, it is not routine in the art to screen the activity of multiple molecules/“dextransucrase” or multiple modifications in multiple compositions comprising an essentially unlimited number of possible components/substrates, as encompassed by the instant claims.
	The specification does not support the broad scope of claims 1-8, which encompasses a genera of bacterial cells producing a genera of “dextransucrase” having no specific structural elements in the claimed method i.e., any or all “dextransucrase” including variants, mutants and homologs from any source (genera of bacterial cells) of undefined and unlimited structures and acting on a genera of substrates as the source of sucrose and maltose in the claimed method (also see 35 U.S.C. 112(b) rejections above for claims interpretation). The specification does not support the broad scope of claims because the specification does not establish: (A) all molecule(s)/“dextransucrase” having no specific structural elements in the claimed method; (B) the general tolerance of the activity of any molecule/“dextransucrase” having no specific structural elements in the claimed method; (C) the composition of raw sugar and starch as a source of sucrose and maltose that can be used to support the activity of all recited molecule(s)/“dextransucrase” obtained from any source; (D) components of any composition that can be changed to support the activity of any specific molecule/”dextransucrase”; (E) components of any composition that must not be changed in order to support the activity of any specific molecule/”dextransucrase”; (F) a rational and predictable scheme for choosing any molecule/”dextransucrase” to be active in any raw sugar and starch as a source of substrate; (G) a rational and predictable scheme for modifying any molecule/”dextransucrase” with an expectation of obtaining the desired biological function; (H) a rational and predictable scheme for formulating any composition in the claimed method with an expectation of obtaining the desired ability to support the activity of any molecule/”dextransucrase”; and (I) the specification provides insufficient guidance as to which of the essentially infinite possible choices is likely to be successful.
Thus, applicants’ have not provided sufficient guidance to enable one of ordinary skill in the art to make and use the claimed invention in a manner reasonably correlated with the scope of the claims broadly including a genera of bacterial cells producing a genera of “dextransucrase” having no specific structural elements in the claimed method i.e., any or all “dextransucrase” including variants, mutants and homologs from any source (genera of bacterial cells) of undefined and unlimited structures and acting on a genera of substrates as the source of sucrose and maltose in the claimed method (also see 35 U.S.C. 112(b) rejections above for claims interpretation). The scope of the claims must bear a reasonable correlation with the scope of enablement (In re Fisher, 166 USPQ 19 24 (CCPA 1970)). Without sufficient guidance, determination of genera of bacterial cells producing a genera of “dextransucrase” having no specific structural elements in the claimed method i.e., any or all “dextransucrase” including variants, mutants and homologs from any source (genera of bacterial cells) of undefined and unlimited structures and acting on a genera of substrates as the source of sucrose and maltose in the claimed method (also see 35 U.S.C. 112(b) rejections above for claims interpretation)is unpredictable and the experimentation left to those skilled in the art is unnecessarily, and improperly, extensive and undue. See In re Wands 858 F.2d 731, 8 USPQ2nd 1400 (Fed. Cir, 1988).
Although the claims are examined in the light of the specification, specification cannot be read into the claims, i.e., the limitations of the specification cannot be read into the claims (see MPEP 2111 R-5). 
415 F.3d at 1316, 75 USPQ2d at 1329. See also In re Hyatt, 211 F.3d 1367, 1372,54 USPQ2d 1664, 1667 (Fed. Cir. 2000). Applicant always has the opportunity to amend the claims during prosecution, and broad interpretation by the examiner reduces the possibility that the claim, once issued, will be interpreted more broadly than is justified. In re Prater, 415 F.2d 1393, 1404-05, 162 USPQ 541, 550-51 (CCPA 1969) (Claim 9 was directed to a process of analyzing data generated by mass spectrographic analysis of a gas. The process comprised selecting the data to be analyzed by subjecting the data to a mathematical manipulation. The examiner made rejections under 35 U.S.C. 101 and 102. In the 35 U.S.C. 102 rejection, the examiner explained that the claim was anticipated by a mental process augmented by pencil and paper markings. The court agreed that the claim was not limited to using a machine to carry out the process since the claim did not explicitly set forth the machine. The court explained that “reading a claim in light of the specification, to thereby interpret limitations explicitly recited in the claim, is a quite different thing from reading limitations of the specification into a claim,’ to thereby narrow the scope of the claim by implicitly adding disclosed limitations which have no express basis in the claim.” The court found that applicant was advocating the latter, i.e., the impermissible importation of subject matter from the specification into the claim.). See also In re Morris, 127 F.3d 1048, 1054-55, 44 USPQ2d 1023, 1027-28 (Fed. Cir. 1997) (The court held that the PTO is not required, in the course of prosecution, to interpret claims in applications in the same manner as a court would interpret claims in an infringement suit. Rather, the “PTO applies to verbiage of the proposed claims the broadest reasonable meaning of the words in their ordinary usage as they would be understood by one of ordinary skill in the art, taking into account whatever enlightenment by way of definitions or otherwise that may be afforded by the written description contained in applicant’s specification.”). The broadest reasonable interpretation of the claims must also be consistent with the interpretation that those skilled in the art would reach.

Claim Rejections: 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 1-8 are rejected under 35 U.S.C. 103(a) as obvious over Day et al., (US 7,291,607) and further in view of Lee et al., (J. Microbiol. Biotechnol., 2008, Vol. 18(6): 1141-1145, in IDS), Shi et al., (J. Agric. Food Chem., 2016,Vol. 64: 3276-3286, in IDS), Remaud et al., (J. Carbohyd. Chem., 1991, Vol. 10(5): 861-876), Shin et al., (Springer International Publishing Switzerland 2015, M.-T. Liong (ed.), Beneficial Microorganisms in Food and Nutraceuticals, Microbiology Monographs 27, pages 111-127) and Eggleston G., (Food Chem., 2002, Vol. 78: 95–103).  
Claims 1-8 of the instant application as interpreted are directed to a genera of bacterial cells producing a genera of “dextransucrase” having no specific structural elements in the claimed method i.e., any or all “dextransucrase” including variants, mutants and homologs from any source (genera of bacterial cells) of undefined and unlimited structures and acting on a genera of substrates as the source of sucrose and maltose in the claimed method (also see 35 U.S.C. 112(b) rejections above for claims interpretation).
Regarding claims 1-8, Day et al., (US 7,291,607 B2) teaches a method of production of maltosyl-isomaltooligosaccharides and utilizing maltosyl-isomaltooligosaccharides as prebiotics in animals.
Regarding claims 1-5, Day et al., (US 7,291,607 B2) teaches maltosyl-isomaltooligosaccharides are produced by Leuconostoc mesenteroides ATCC 13146 fermentation with sucrose and maltose as substrates, isolation and purification of reference maltosyl-isomaltooligosaccharides  by HPLC methods (Abstract; Fig. 3; col. 1, lines 6-14; col. 5, lines 20-67 to col. 6, lines 1-35; col. 11, lines 3-32); Day et al., also suggest “The molecular weight and polydiversity of the oligosaccharide product is dependent upon the sucrose acceptor ratio, strain of bacteria, and the characteristics of the intermediate oligosaccharides in the reaction. The ratio of sucrose to maltose affects the composition and yield of the oligosaccharides produced by the acceptor reaction” (col. 5, lines 1-2).  
Regarding claims 6-8, Day et al., (US 7,291,607 B2) provides Teaching, Suggestion and Motivation for a method further comprising administering the composition comprising maltosyl-isomaltooligosaccharides (MIMOs) to an animal (Abstract; col. 1, lines 6-14; col. 11, lines 3-32; Examples 1-7 and entire document) .
	Day et al., (US 7,291,607 B2) do not explicitly suggest a ratio of sucrose to maltose ranging from 2.0 to about 4.5 to form a fermentation mixture, where the sucrose, the maltose, or a combination thereof comprises one or more of raw sugar, maltose syrup, high maltose syrup, malt, or saccharified starch; and (b) fermenting the fermentation mixture for a time and under conditions to generate a composition comprising maltosyl-isomaltooligosaccharides (MIMOs) with a mass average molecular weight distribution of about 650 to 2000 daltons … (as in claim 1) 
However, methods for the production of desirable molecular weight maltosyl-isomaltooligosaccharides (MIMOs) and a ratio of sucrose to maltose ranging from 2.0 to about 4.5 to form a fermentation mixture, where the sucrose, the maltose, or a combination thereof comprises one or more of raw sugar, maltose syrup, high maltose syrup, malt, or saccharified starch; and (b) fermenting the fermentation mixture for a time and under conditions to generate a composition comprising maltosyl-isomaltooligosaccharides (MIMOs) with a mass average molecular weight distribution of about 650 to 2000 daltons …is well known in the art, especially the various parameters have been defined and identified; for details see the cited references below. 
Regarding claim 1, Lee et al., (J. Microbiol. Biotechnol., 2008, Vol. 18(6): 1141-1145, in IDS) teach methods for producing maltosyl-isomaltooligosaccharides of desired length and degree of polymerization (DP3-DP9) and is achieved by ta predetermined ratio of sucrose to maltose; and a ratio of sucrose to maltose 1:2 results in predominantly short maltosyl-isomaltooligosaccharides and low molecular weight maltosyl-isomaltooligosaccharides; maltose as the best acceptor for the production of size-controlled dextrans and oligosaccharides, the acceptor reaction of dextransucrase has a potential advantage in the manufacturing process of isomaltosyloligosaccharides (IMO) in its ability to control chain length of oligosaccharides of donor (sucrose) and acceptor (maltose) compounds (see Abstract; col. 2, paragraph 2, page 1141; Fig. 2A, & Table 1 page 1143; col. 1, paragraph 2, page 1143; and entire document).
Regarding claim 1, Shi et al., (J. Agric. Food Chem., 2016,Vol. 64: 3276-3286, in IDS) provide evidence that the inputs substrates concentration and ratio sucrose to maltose determines the size of synthesized isomaltooligosaccharide by W. confusa dextransucrase (see Abstract; Table 1; and entire document).
Regarding claim 1, Remaud et al., (J. Carbohyd. Chem., 1991, Vol. 10(5): 861-876) also teach “The sucrose/acceptor ratio (S/A) was shown to be a very important parameter, which allowed control of the molecular weight and the polydispersity of the products (Abstract; and first paragraph, page 863); in the initial step of the biochemical reaction comprising sucrose + maltose, low molecular weight dextrans are formed and the average molecular weight was around 1,500 daltons (Result and Discussion, page 863; Fig. 3, page 869) .
Regarding claims 2-3, Shin et al., (Springer International Publishing Switzerland 2015, M.-T. Liong (ed.), Beneficial Microorganisms in Food and Nutraceuticals, Microbiology Monographs 27, pages 111-127) and Eggleston G., (Food Chem., 2002, Vol. 78: 95–103),  provides teaching, motivation and suggestion to one of skilled in the art regarding raw sugar and starch as a source for substrates sucrose and maltose. Applicants’ are directed to the following sections in Shin et al., (Springer International Publishing Switzerland 2015, M.-T. Liong (ed.), Beneficial Microorganisms in Food and Nutraceuticals, Microbiology Monographs 27, pages 111-127); teach vegetables, silage and fermented products are utilized by Leuconostoc spp for the production isomaltooligosaccharides and possess the metabolic machinery to utilize fermentable carbohydrates: see Abstract; Fig. 3, page 116; Table 2, page 118; Table 3, page 120; Section 3.1, pages 123-124; and entire document; and Eggleston G., (Food Chem., 2002, Vol. 78: 95–103) teach Leuconostoc spp ability to utilize cane juice as a source sucrose (see Abstract;. 
Examiner also takes the position the following position; optimization of known variables, and the examiner finds support in: MPEP 2144.05 [R-5]: A. Optimization Within Prior Art Conditions or Through Routine Experimentation Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation". As to optimization results, a patent will not be granted based upon the optimization of result effective variables when the optimization is obtained through routine experimentation unless there is a showing of unexpected results which properly rebuts the prima facie case of obviousness. See In re Boesch, 617 F.2d 272,276,205 USPQ 215,219 (CCPA 1980). See also In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936-37 (Fed. Cir. 1990), and In re Aller, 220 F2d 454,456,105 USPQ 233,235 (CCPA 1955).
As such, disclosure of the importance of sucrose to maltose ratio in the production of isomaltosyloligosaccharides of desired size and molecular weight and the source of sucrose and maltose substrates as taught in the teachings of  (Lee et al., Shi et al., and Remaud et al.,) including the source of sucrose and maltose substrates (Shin et al., and Eggleston G.,), a skilled artisan would be motivated to modify the teachings of Day et al., that teaches maltosyl-isomaltooligosaccharides are produced by Leuconostoc mesenteroides ATCC 13146 fermentation with sucrose and maltose as substrates, a skilled artisan would utilize the information provided by the teachings Lee et al., Shi et al., Remaud et al., Shin et al., and Eggleston G., in the methods of Day et al., to produce  of  maltosyl-isomaltooligosaccharides of interest.
Given this extensive teaching in prior art/structural and functional elements of the instant invention and claims (Day et al., Lee et al., Shi et al., Remaud et al., Shin et al., and Eggleston G., supra) i.e., a genera of bacterial cells producing a genera of “dextransucrase” having no specific structural elements in the claimed method i.e., any or all “dextransucrase” including variants, mutants and homologs from any source (genera of bacterial cells) of undefined and unlimited structures and acting on a genera of substrates as the source of sucrose and maltose in the claimed method (also see 35 U.S.C. 112(b) rejections above for claims interpretation), as taught and claimed by the instant invention and in claims 1-8 is not of innovation but of ordinary skill in the art and the expectation of success is extremely high i.e., “a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely that product [was] not of innovation but of ordinary skill and common sense. In that instance the fact that a combination was obvious to try might show that it was obvious under § 103.”KSR, 550 U.S. at, 82 USPQ2d at 1397”. 
 Therefore, claims Day et al., (US 7,291,607) and further in view of Lee et al., (J. Microbiol. Biotechnol., 2008, Vol. 18(6): 1141-1145, in IDS), Shi et al., (J. Agric. Food Chem., 2016,Vol. 64: 3276-3286, in IDS), Remaud et al., (J. Carbohyd. Chem., 1991, Vol. 10(5): 861-876), Shin et al., (Springer International Publishing Switzerland 2015, M.-T. Liong (ed.), Beneficial Microorganisms in Food and Nutraceuticals, Microbiology Monographs 27, pages 111-127) and Eggleston G., (Food Chem., 2002, Vol. 78: 95–103).
Allowable Subject Matter/Conclusion
None of the claims are allowable.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to GANAPATHIRAMA RAGHU whose telephone number is (571)272-4533. The examiner can normally be reached on M-F 8:30am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Mondesi can be reached on 408-918-7584. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	
	/GANAPATHIRAMA RAGHU/           Primary Examiner, Art Unit 1652